Citation Nr: 0405509	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma. 

In the August 2001 rating decision, the RO considered the 
veteran's application to reopen the claims of entitlement to 
service connection for a right knee disability and a low back 
disability, respectively, which claims had been denied by a 
May 1961 rating decision that was final.  The RO denied the 
application in the August 2001 decision after finding that 
the claims were not supported with new and material evidence.  
The veteran appealed these decisions to the Board.

In a December 2002 decision, the Board too found that the 
application to reopen the claims were not supported in either 
instance by new and material evidence and therefore, denied 
the appeal.

The veteran appealed the December 2002 Board decision to the 
United Stated Court of Appeals for Veterans Claims (the 
Court).  Thereafter, in July 2003, the General Counsel of VA 
and the veteran, through his appellate attorney, filed a 
Joint Motion to Remand (Joint Motion).  In the Joint Motion, 
the parties asked the Court to vacate the August 2001 
decision and remand the case to the Board for readjudication 
consistent with the Joint Motion.  The Joint Motion stated 
that the Board should address whether VA had met the duty to 
notify the claimant about the evidence necessary to support 
his claims that is set forth in Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  The Joint Motion also stated that the 
Board should correct a breach on the part of the RO of VA's 
duty to assist the claimant with the development of evidence, 
specifically, the failure to obtain VA medical records that 
could be relevant to the claims.  By order dated in August 
2003, the Court granted the Joint Motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran seeks to reopen claims of entitlement to service 
connection for a right knee disability and a low back 
disability, respectively, that are the subjects of a May 1961 
final denial by the RO.  VA has certain duties in this case 
to provide the claimant with notice concerning evidence 
necessary to support his application to reopen the claims and 
to assist him with the development of that evidence.  These 
duties arise either under the VCAA or earlier law.

The Board has considered whether VA satisfied the applicable 
requirements of the VCAA in its development of this case so 
far.  Because the applications to reopen the service 
connection claims were pending before VA on the November 9, 
2000 date of enactment of the VCAA, they are subject to the 
terms of that statute.  

At the same time, when the immediate issue is whether there 
is new and material evidence to reopen a claim and, as is the 
case here, the application to reopen was filed before August 
29, 2001, VA's duties to the claimant under the VCAA are 
limited.  Regulations implementing the statute have been 
published.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  With certain exceptions, the 
regulations were made applicable to any claim for benefits 
received by VA on or after the November 9, 2000 date of 
enactment of the VCAA and to any claim filed before that date 
but not decided by VA as of that date.  66 Fed. Reg. 45,620.  
The exceptions concern claims to reopen a finally decided 
claim.  Certain of the amended regulations apply only to 
claims to reopen a finally decided claim if the claim is 
received on or after August 29, 2001.  These are amended 
38 C.F.R. § 3.156(a) (defining new and material evidence), 
the second sentence of amended 38 C.F.R. § 3.159(c) 
(providing that "[u]pon receipt of a substantially complete 
application for benefits, VA will make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate the 
claim"), and subsection (4)(iii) of amended 38 C.F.R. 
§ 3.159(c)(providing that VA will furnish a medical 
examination in conjunction with a claim to reopen only if new 
and material evidence is presented or secured).  
Contrariwise, these three provisions do not apply to claims 
to reopen finally decided claims that are prior to August 29, 
2001. 

Therefore, when an application to reopen was filed before 
August 29, 2001 and the immediate issue is whether new and 
material evidence has been presented or secured, VA does not 
bear the duties enumerated in amended 38 C.F.R. § 3.159(c) to 
assist a claimant with the development of evidence or provide 
the claimant with a VA medical examination.  Rather, in such 
a case, VA is charged only with the duty prescribed in 
section 5103 of the VCAA and section 3.159(b) of the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45, 629 
(Aug. 29, 2001); see also 38 U.S.C.A. § 5103A (f), (g) (West 
Supp. 2002).  This is the duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  By its holding in Quartuccio v. Principi, the 
Court has emphasized that VA must meet this duty in cases in 
which a claimant seeks to reopen a claim with new and 
material evidence, and not merely in cases involving original 
claims, and the failure to do so is remandable error.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The notice furnished by VA under section 5103 of the VCAA 
must inform the claimant, and the claimant's representative, 
if any, of any information and of any medical and lay 
evidence that VA determines is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Because 
the application to reopen a claim with new and material 
evidence is itself a claim for benefits, the notice must 
include a description of the type of evidence that would 
constitute such new and material evidence.  See Quartuccio, 
16 Vet. App. at 186-87.  The notice must indicate which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio, 16 Vet. App. at 186.  The notice must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).

The claimant has one year from the date the notice is sent in 
which to submit information or evidence in support of the 
claim, although VA may make a decision on the claim before 
the one-year period has expired without vitiating the notice.  
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ___).

In this case, the Board finds that VA has not fully satisfied 
the duty to notify prescribed by section 5103 of the VCAA.  

The RO furnished notice concerning evidence necessary to 
support the application to reopen the service connection 
claims, but the notice did not comply fully with requirements 
of the statute and regulation, or with applicable judicial 
precedent.  A letter sent to the veteran, with a copy to his 
representative, in May 2001 described the veteran's and VA's 
respective responsibilities to obtain evidence necessary to 
support the application to reopen the claims, giving 
information that was consistent with the pre-VCAA law, which, 
as is explained below, applies to the veteran's claim to 
reopen.  However, the May 2001 letter did not ask the veteran 
to submit any evidence in his possession that was pertinent 
to the case.  

Moreover, the May 2001 letter did not adequately notify the 
veteran about what evidence was needed to substantiate his 
application to reopen his service connection claims because, 
although it referred to evidence needed to establish service 
connection, it did not describe the type of evidence that 
would constitute "new" and "material" evidence sufficient 
to reopen a service connection claim.  As noted above, 
because the application to reopen was filed before August 29, 
2001, the definition of new and material evidence to be 
observed in this case is that contained in the version of 
38 C.F.R. § 3.156(a) which existed before that regulation was 
amended with the enactment of the VCAA.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001):  In this definition, new and 
material evidence is 

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative not 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a) (2001).  In contrast, amended 38 C.F.R. 
§ 3.156(a) provides that "material" evidence is evidence 
that "by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim" and "must raise a reasonable 
possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a) (2003).  The standard for "material" evidence 
contained in the pre-VCAA version of 38 C.F.R. § 3.156(a) is 
less stringent.  As the United States Court of Appeals for 
the Federal Circuit found, the definition of "material" 
evidence contained in the pre-VCAA regulation may not be 
construed "to require the veteran to demonstrate that the 
new evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of a veteran's claim."  Hodge v. West, 155 F.3d 
1356, 1363  (Fed. Cir. 1998).  

The statement of the case that was issued in May 2002 did not 
correct the deficiencies of the May 2001 letter and did not 
otherwise supply the notice required by section 5103 of the 
VCAA.  Furthermore, even if it had been adequate by this 
standard, the statement of the case was not followed by 
readjudication of the application to reopen the claims.  
Rather, the case was transferred to the Board in August 2002.  
As the statement of the case was not followed by 
readjudication of the claim, it is deficient notice even if 
it were otherwise adequate.

Because the notice supplied by VA regarding the veteran's 
application to reopen his service connection claims was 
deficient under the law, the case must be remanded.  
Quartuccio, 16 Vet. App. at 186-87; 38 C.F.R. § 19.9(a)(1) 
(2003).  On remand, the RO must issue the notice required by 
the VCAA, the implementing regulation, and applicable 
judicial precedent.

Of course, if the RO finds on remand that one or both of the 
claims should be reopened, observance of all of the 
requirements of the VCAA then will be required.  However, 
while the applications to reopen are pending, VA has certain 
duties under pre-VCAA law that must be fulfilled 

When the immediate issue is whether there is new and material 
evidence to reopen a claim and the application to reopen was 
filed before August 29, 2001, VA, as is noted above, has no 
duties under the VCAA to obtain evidence pertinent to the 
claim or provide a VA medical examination.  However, VA has 
certain duties in such cases under earlier law.  Under the 
pre-VCAA version of 38 C.F.R. § 3.159, "[w]hen information 
sufficient to identify and locate necessary evidence is of 
record," VA

shall assist a claimant by requesting, 
directly from the source, existing 
evidence which is either in the custody 
of military authorities or maintained by 
another Federal agency.  At the 
claimant's request, and provided that he 
or she has authorized the release of such 
evidence in a form acceptable to the 
custodian thereof, the Department of 
Veterans Affairs shall assist a claimant 
by attempting to obtain records 
maintained by State or local governmental 
authorities and medical, employment, or 
other non-government records which are 
pertinent and specific to the 
claim....Should its efforts to obtain 
evidence prove unsuccessful for any 
reason which the claimant could rectify, 
[VA] shall so notify the claimant and 
advise him or her that the ultimate 
responsibility for furnishing evidence 
rests with the claimant.

38 C.F.R. § 3.159(a),(c) (2001); see also 38 U.S.C.A. § 5107 
(West 1991).

Thus, the pre-VCAA version of 38 C.F.R. § 3.159 imposes a 
duty on VA to assist a claimant with obtaining evidence that 
could be relevant to the claim and, as part of that duty, to 
provide the claimant with appropriate notice regarding 
records that VA was unable to obtain.  In this case, the 
Board finds that VA has not fully satisfied this duty to 
assist the claimant.  

It appears (as was noted in the Joint Motion) that there are 
VA medical records at the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma that are or could be relevant to this 
case.  The RO stated in the August 2001 rating decision that 
"the reason we did not request the veteran's record from the 
VA Medical Center in Oklahoma City, Oklahoma was because 
those records would not substantiate the veteran[']s claim 
that the conditions were incurred in or aggravated by service 
due to the fact the treatment was conducted some thirty[-
]three years after the veteran was discharged."  The 
conclusion that the VAMC treatment records are irrelevant to 
the claims cannot be sustained without review of the records 
themselves.  On remand, therefore, the RO must make attempts 
to obtain all VA treatment records concerning either of the 
claimed disabilities.  38 C.F.R. § 3.159(a) (2001).  The RO 
should request from the Oklahoma City, Oklahoma VAMC all such 
records of any date since that of the veteran's separation 
from service.  Moreover, the RO should ask the veteran to 
identify any other VA medical facility at which he has been 
treated since his separation from service for either of the 
claimed conditions and if the veteran identifies any, should 
make efforts to obtain from those facilities the pertinent 
records of any date since that of his separation from 
service.  Medical records dated closer to this time than are 
those now on file could help VA adjudicators to resolve the 
ultimate issue whether the claimed conditions are service 
related.

Finally, it appears that the RO was not able to obtain the 
complete service medical records of the veteran.  The service 
medical records now on file are scant and incomplete; 
missing, for example, entrance and discharge examination 
reports.  Particularly as the claims ultimately involve 
questions of the in-service origins of the conditions 
alleged, attempts must be made on remand to obtain the rest 
of the veteran's service medical records.  These efforts must 
include direct inquiry of the service departments.  See 
38 U.S.C.A. § 5106 (West 1991).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran with notice 
concerning the kind of evidence that 
would substantiate his applications to 
reopen his claims of entitlement to 
service connection for a right knee 
disability and a low back disability, 
respectively.  This notice should include 
information about what evidence would 
constitute new and material evidence, and 
this information should be consistent 
with the definition of new and material 
evidence contained in 38 C.F.R. 
§ 3.156(a) as it existed before it was 
amended with the enactment of the VCAA.  
By way of explaining what evidence could 
be material, this notice should take into 
account all theories of service 
connection that are pertinent to either 
claim.  The notice also must indicate 
which evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to the application to reopen 
the claims.  The veteran and his 
representative should be given an 
appropriate period of time to respond.

2.  With the notice requested in 
Paragraph 1 or separately, write to the 
veteran and ask him to identify all VA 
medical facilities where he has been 
treated for either of the claimed 
disabilities since the time of his 
separation from service.  Make efforts to 
obtain all VA medical records identified 
by the veteran's response that are not 
now part of the claims file and that the 
veteran does not submit himself.  Also, 
make efforts to obtain all of the 
veteran's treatment records from the 
Oklahoma City, Oklahoma VAMC that are 
dated since the date of the veteran's 
separation from service.

In addition, make efforts to obtain a 
complete set of service medical records, 
to include separation and entrance 
examinations, clinical records, hospital 
records, quadrennial examination reports, 
medical evaluation board reports, and 
physical evaluation board reports, for 
each period of active service that is 
verified.  Contact all possible 
custodians of such records, including the 
National Personnel Records Center, the 
United States Army Reserve Personnel 
Center, and any other appropriate 
military facilities.  

Provide appropriate notice to the veteran 
and his representative concerning any 
records that could not be obtained.  
Allow the veteran the opportunity to 
obtain and submit these records on his 
own or otherwise to respond to the 
notice.  

3.  Then, readjudicate the issue whether 
new and material evidence has been 
submitted sufficient to reopen the 
claims.  If either claim is not reopened, 
a supplemental statement of the case 
addressing the claim should be provided 
to the veteran and his representative.  
See 38 C.F.R. § 19.31 (2003).  The 
veteran and his representative should 
then be given appropriate time in which 
to respond.  

4.  For any claim that is reopened, the 
RO should review the claims file and 
ensure that all development and notice 
action required by the VCAA and its 
implementing regulations is completed.  

Then, and after the RO has taken any other action on the 
claims that it finds to be appropriate, the case should be 
returned to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


